                               UNITED STATES DISTRICT COURT                                   JS6
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-432 PSG (SHKx)                                      Date   April 22, 2019
 Title          Luis Licea v. Makeup Eraser LLC




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order REMANDING the case

       Before the Court is Luis Licea’s motion to remand (“Plaintiff”). See Dkt. # 7 (“Mot.”).
Defendant Makeup Eraser LLC (“Defendant”) has not filed a timely opposition to this motion.
The Court finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P.
78; L.R. 7-15. Having considered the moving papers, the Court GRANTS the motion and
remands the case.

I.       Discussion

        Defendant removed this case from San Bernardino Superior Court, alleging federal
jurisdiction on the basis of diversity. See Notice of Removal, Dkt. # 1 (“NOR”), ¶¶ 10–27.
Plaintiff then filed the current motion to remand, arguing that the Court lacks subject matter
jurisdiction because the amount in controversy requirement is not met. See Mot.; 28
U.S.C. § 1332(a) (providing that the federal courts can only exercise diversity jurisdiction when
the amount in controversy exceeds $75,000). The motion appears to be well-founded, because
the complaint on its face limits the amount in controversy to $74,999. See Complaint, Dkt. # 1-
1, at 13 (“Plaintiff expressly limits the total amount of recovery, including statutory damages,
attorneys’ fees and costs, and cost of injunctive relief not to exceed $74,999.”).

        Plaintiff’s motion was set for hearing on May 6, 2019. Under the Court’s local rules,
Defendant’s brief in opposition was due no later than April 15, 2019. See L.R. 7-9. That date
has passed, and no opposition has been filed. The lack of opposition may be attributable to the
fact that Plaintiff filed a notice of settlement on March 29, 2019. See Dkt. # 14. However,
Plaintiff has not withdrawn his motion to remand, and in any event, the Court concludes that the
case cannot remain in federal court pending finalization of the settlement because it is clear from



CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-432 PSG (SHKx)                             Date   April 22, 2019
 Title          Luis Licea v. Makeup Eraser LLC

the face of the complaint that there is no federal jurisdiction. Accordingly, the Court GRANTS
Plaintiff’s motion to remand.

II.      Conclusion

      For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand. The case is
REMANDED to San Bernardino Superior Court, No. CIVDS1901561. This order closes the
case.

         IT IS SO ORDERED.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 2 of 2
